UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

STAN HUNT,                                        )
                                                  )
                     Plaintiff,                   )
                                                  )
                     v.                           )      Civil Action No. 11-1210 (RJL)
                                                  )
U.S. DEPARTMENT OF                                )
VETERAN AFFAIRS,                                  )
                                                  )

                                          ~
                     Defendant.

                             MEMORANDUM OPINION
                            February J.!1, 2013 [## 37-1, 38]

       Pending before the Court is plaintiffs Motion for Leave to File Rule 59 Motion

for Reconsideration [Dkt. # 38] and his Rule 59 Motion for Reconsideration [Dkt. # 37-

1], which defendant has opposed [Dkt. # 41]. Plaintiff seeks reconsideration of the final

order entered on August 31, 2012 [Dkt. # 34]. Since the motion to reconsider was timely

filed on September 13, 2012, the Court DENIES AS MOOT plaintiffs Motion for Leave

to File the Rule 59 Motion. See Fed. R. Civ. P. 59(e) (requiring a motion to alter or

amend a judgment to be filed no later than 28 days after the entry of the judgment). In

addition, for the reasons stated below, the Court GRANTS IN PART and DENIES IN

PART plaintiffs Motion for Reconsideration.

       Motions for reconsideration of final orders are committed to the sound discretion

of the trial court to grant or deny. See Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.

Cir. 1996). A motion for reconsideration "need not be granted unless the district court

finds that there is an intervening change of controlling law, the availability of new


                                              1
evidence or the need to correct a clear error or prevent manifest injustice." !d. (citations

and internal quotation marks omitted). "A Rule 59(e) motion to reconsider is not simply

an opportunity to reargue facts and theories upon which a court has already ruled," New

York v. United States, 880 F. Supp. 37, 38 (D.D.C. 1995), nor is it a means to raise new

issues or to present new theories or arguments that could have been advanced during the

course of litigation, Patton Boggs LLP v. Chevron Corp., 683 F.3d 397,403 (D.C. Cir.

2012) (citing Fox v. Am. Airlines, Inc., 389 F.3d 1291, 1296 (D.C. Cir. 2004)).

       Plaintiff makes two independent assertions in his motion for reconsideration.

First, he asserts that the Court's denial of his motion for summary judgment on the

Privacy Act claim "is contrary to the facts and applicable law." Pl.'s Mot. for

Reconsideration ~ 5. This assertion reiterates previously-considered arguments, thereby

providing no basis for reconsideration of the denial of plaintiffs summary judgment

motion. For this reason, this element of plaintiffs motion for reconsideration must be

denied.

       Second, plaintiff asserts that the judgment in defendant's favor on the Privacy Act

claim constituted "an error of law" since defendant failed to respond to that claim in its

summary judgment motion and "did not seek relief with regard" to that claim. Id.     ~   3.

As to this assertion, the Court finds that plaintiff has reasonably questioned the awarding

of judgment to defendant on the Privacy Act claim, since defendant did not seek

summary judgment on this claim or oppose plaintiffs motion for summary judgment. In

granting this element of plaintiffs motion, the Court will amend the final order to make

clear that judgment is awarded to defendant only on the Freedom of Information Act

                                              2
claim and that the Privacy Act claim is dismissed under the screening provisions of 28

U.S.C. § 1915A for failure to state a claim upon which relief can be granted. See Mem.

Op. [Dkt. # 33] at 7-10.

       Accordingly, plaintiffs Rule 59 Motion for Reconsideration is GRANTED IN

PART and DENIED IN PART, and his Motion for Leave to File the Rule 59 Motion for

Reconsideration is DENIED AS MOOT. A separate Order accompanies this

Memorandum Opinion.




                                                United States




                                            3